DETAILED ACTION
This was a first action on the merits addressing the disclosure provided 31 October 2019.  The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-19 are pending and examined.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
Claim 1: “a downwardly extending clip” (sub (a)(iv) and (b)(iv)) is indefinite as the system is claimed as a kit, and downwardly is a constant direction regardless of the orientation of the remaining limitations, and it has no reference to 

	Claims 2 and 16: “horizontally” is indefinite as this is a direction relative to the surface of the Earth and is constant regardless of the orientation of the device, and no reference is provided to determine the direction of extension as claimed.

	Claim 4: for clarity of the record, “downward” as referenced here is not indefinite as this is stated when the device is installed.

	Claim 5: “both ends” lacks antecedent basis and should be amended for clarity as to which ends are being referenced.

	Claim 6: “track extension pieces” (plural; line 3) is indefinite as “track extension piece” (singular) is initially claimed; “one or both ends” is indefinite for reasons previously provided in claim 5).


	Claim 10: “left”, “right” and “downwardly” are rejected for the same reasons provided in claim 1.

	Claim 11: “left” and “right” are rejected for reasons previously provided.

	Claims 13 and 14: “at both ends” and “downward” are indefinite for reasons previously provided.

	Claim 15: the claim has issues substantially similar to those addressed in claims 1, 2 and 10 above which will not be repeated here for brevity.

	Claim 19: “color coordinated” is indefinite as the metes and bounds of what constitutes this limitation cannot be determined based on the language provided.

	Those claims listed under this heading but not directly addressed are rejected as being dependent from a rejected claim, either directly or indirectly.

Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See DiTrolio (U.S. Publication 2021/0177185), Thomas (U.S. Patent 10,307,007), Moss (U.S. Publication 2018/0199747), Forrest (U.S. Patent 9,554,674), Baines (U.S. Publication 2012/0261371), U.S. Patent 8,157,231), Barrese (U.S. Publication 2012/0017366), Ruggiero (U.S. Patent 7,168,131), Nien (U.S. Publication 2006/0021722) and Robbins (U.S. Patent 6,213,437).510152021TDD 19-00 1 UTIL510152022TDD 19-00 1 UTIL51015510152024TDD 19-00 1 UTIL510152025TDD 19-00 1 UTIL5101526TDD 19-00 1 UTIL510152027TDD 19-00 1 UTIL510152028TDD 19-00 1 UTIL510152029TDD 19-00 1 UTIL51015

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055.  The examiner can normally be reached on M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649